G-atnob, J.:
This action is not included among those which must be tried in the county where the subject of the action is situated, unless under the general provision that every action “ to recover or procure a judgment * * * * establishing, determining, defining, forfeiting, annulling or otherwise affecting an estate, right, title, lien or other interest in real property”, must be tried in the county where such real property is situated (Code Civ. Pro., § 982). The judgment asked for here affects the “ right ” of the defendant to enter upon her real property. Besides, it seems that every action of trespass to real property is local to the county where such property is situated. The common-law action of trespass quaere clausum fregit was frequently resorted to to try title, and was therefore local. How even a suit in equity to restrain such trespass is said to be local (Litchfield v. International Paper Co., 41 App. Div. 446).
Motion granted.